MANDATE
THE STATE OF TEXAS

TO THE COUNTY COURT AT LAW OF KERR COUNTY, GREETINGS:

Before our Court of Appeals for the Fourth District of Texas on December 10, 2014, the cause upon appeal to
revise or reverse your judgment between

The State of Texas, Appellant(s)

V.

Christopher Glen Adams, Appellee(s)

No. 04-13-00048-CR     and    Tr. Ct. No. CR120324

was determined, and therein our Court of Appeals made its order in these words:


     In accordance with this court’s opinion of this date, the trial court’s order
granting Appellee Christopher Glen Adams is REVERSED and this matter is
REMANDED to the trial court for further proceedings consistent with this
opinion.
WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals for the Fourth
District of Texas, in this behalf and in all things have the order duly recognized, obeyed, and executed.

Witness the Hon. Sandee Bryan Marion, Chief Justice of the Court of Appeals for the Fourth District of Texas,
with the seal of the Court affixed and the City of San Antonio on February 9, 2015.

                                                          KEITH E. HOTTLE, CLERK



                                                          ____________________________
                                                          Cynthia A. Martinez
                                                          Deputy Clerk, Ext. 53853